Action in conversion. At the close of the proofs both sides moved for a direction of a verdict. They stipulated that the court reserve its decision upon the motions, and that certain questions be submitted to the jury for their “ advisory ” answers, and consented to the court’s suggestion that it thereafter direct “ the entry of a proper verdict upon your briefs.” The court adopted the answer of the jury to the second of the submitted questions, set aside the answers to the first and third questions on the ground that they were contrary to the weight of evidence, and directed a verdict in defendants’ favor, upon which verdict, as directed, an order and judgment were entered, dismissing the complaint, with costs to the defendants. Order and judgment unanimously affirmed, with costs. The trial court was authorized, by the stipulation of the parties, to direct a verdict in favor of either party, after the rendering of the “ advisory ” verdict of the jury, and to order a judgment thereon in defendants’ favor with the same force and effect as though the jury had rendered a verdict in defendants’ favor on the disputed questions of fact. In our opinion, the verdict, as directed by the court, has ample support in the evidence. Present — Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ.